DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a vehicle information acquisition unit configured to acquire vehicle information including a vehicle speed of a vehicle”
“an identification information acquisition unit configured to acquire identification information identifying a tunnel through which the vehicle travels”
“a virtual moving body video generation unit configured to generate a virtual moving body video of a virtual moving body that moves ahead of the vehicle in a direction that is the same as the vehicle, the virtual moving body video being for projection by a projection unit of a head-up display device”
“a projection control unit configured to control projection of the virtual moving body video, such that a virtual image of the virtual moving body video generated by the virtual moving body video generation unit is visually recognized ahead of the vehicle with use of the projection unit of the head-up display device”
“a tunnel information reference unit configured to refer to a tunnel information database storing therein tunnel information including a type of an illumination device in the tunnel”
in claims 1-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “near the vehicle” in claim 5 is a relative term which renders the claim indefinite. The term “near the vehicle” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One skilled in the art would not be able to draw a boundary between a distance “near the vehicle” and a distance that is not near the vehicle, and thus the scope of the claim is unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita (U.S. Publication 2016/0129836) in view of Kunii (U.S. Publication 2018/0004020).

As to claim 1, Sugita discloses a vehicle projection control device (fig. 1; a drive assist device comprising units to perform the claimed functions, including control of projection, is depicted), comprising:
a vehicle information acquisition unit configured to acquire vehicle information including a vehicle speed of a vehicle (p. 2, section 0033; position and speed of the vehicle are acquired); 
a virtual moving body video generation unit configured to generate a virtual moving body video of a virtual moving body that moves ahead of the vehicle in a direction that is the same as the vehicle, the virtual moving body video being for projection by a projection unit of a head-up display device (p. 2, section 0028; p. 5, section 0081-p. 6, section 0083; a virtual vehicle video that follows the same intended track as the actual vehicle is generated and projected in front of the actual vehicle); 
and a projection control unit configured to control projection of the virtual moving body video, such that a virtual image of the virtual moving body video generated by the virtual moving body video generation unit is visually recognized ahead of the vehicle with use of the projection unit of the head-up display device (p. 6, sections 0083-0090; projection of the virtual vehicle can be modified so that the driver can more easily recognize the virtual vehicle), 
wherein the projection control unit is configured to control the projection of the virtual moving body video and the projection control unit is configured to control the projection of the virtual moving body video as if the virtual moving body is moving ahead of the vehicle at a speed of the vehicle (p. 6, section 0083; the virtual vehicle projection moves ahead of the vehicle such that a driver can follow it and maintain the same speed).
Sugita discloses an identification information acquisition unit (p. 2, section 0023-0026; a camera is used to determine objects in front of a vehicle). Sugita does not disclose, but Kunii does disclose that the identification information acquisition unit is configured to acquire identification information identifying a tunnel through which the vehicle travels (p. 6, sections 0085-0086; identification of a tunnel can be with illuminance and chromaticity sensors; the type of road can also be identified by interlocking with the navigation device), projection is controlled based on the identification information acquired by the identification information acquisition unit (p. 6, sections 0083-0086; projection of a virtual arrow is controlled based on the fact that a tunnel has been detected; color or brightness can be modified), and that the speed corresponds to speed immediately before the vehicle enters the tunnel (p. 6, sections 0083-0086; projection distance is constant based on a constant level of speed, so the speed of the arrow would be based on recent travel speed of the vehicle; immediately after entering the tunnel, the speed would be based on travel speed immediately before the vehicle enters the tunnel). The motivation for this is to enhance visibility in different lighting conditions. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Sugita to acquire identification information identifying a tunnel through which the vehicle travels, control projection based on the identification information acquired by the identification information acquisition unit, and have speed correspond to speed immediately before the vehicle enters the tunnel in order to enhance visibility in different lighting conditions as taught by Kunii.

As to claim 5, Kunii discloses wherein the virtual moving body video generation unit is configured to generate the virtual moving body video of the virtual moving body that separates away from the vehicle to a predetermined distance ahead of the vehicle from near the vehicle, and the projection control unit is configured to control the projection of the virtual moving body video generated by the virtual moving body video generation unit, such that when it has been determined, based on the identification information acquired by the identification information acquisition unit, that the vehicle is to travel through the tunnel, the virtual image of the virtual moving body video generated by the virtual moving body video generation unit is visually recognized as if the virtual moving body separates away from the vehicle to the predetermined distance ahead of the vehicle from near the vehicle (p. 6, sections 0083-0086; the virtual moving body/arrow separates from the vehicle at a predetermined distance based on speed; when the vehicle goes through a tunnel, the brightness or color of the body/arrow is changed so that it can be visually recognized at the distance). Motivation for the combination of references can be found in the rejection to claim 1.

As to claim 6, Kunii discloses wherein the virtual moving body video generation unit is configured to generate the virtual moving body video in a display mode in which a change in speed of the vehicle is able to be checked, when it has been determined, based on the vehicle information acquired by the vehicle information acquisition unit, that an amount of change in speed of the vehicle relative to a speed of the vehicle immediately before the vehicle enters the tunnel is equal to or larger than a threshold (p. 6, sections 0083-0086; a mode is disclosed such that if the speed changes at any point, which would include from immediately before the vehicle enters the tunnel to some point after, it is determined whether a change threshold has been crossed, and the display mode generates the virtual moving body/arrow differently), 
and the projection control unit controls the projection of the virtual moving body video, such that the virtual image of the virtual moving body video in the display mode that the change in speed of the vehicle is able to be checked, which is generated by the virtual moving body video generation unit, is visually recognized ahead of the vehicle, when it has been determined, based on the vehicle information acquired by the vehicle information acquisition unit, that the amount of change in speed of the vehicle relative to the speed of the vehicle immediately before the vehicle enters the tunnel is equal to or larger than the threshold (p. 6, sections 0083-0086; a mode is disclosed such that if the speed changes at any point, which would include from immediately before the vehicle enters the tunnel to some point after, it is determined whether a change threshold has been crossed, and the display mode generates the virtual moving body/arrow differently; this allows the arrow to be more in line with a driver’s gazing point). Motivation for the combination of references can be found in the rejection to claim 1. 

As to claim 7, see the rejection to claim 1. Further, Sugita discloses a head-up display device, comprising the vehicle projection control device and the projection unit (fig. 1; the overall device can be considered a head-up display device since it creates a head-up display; the claimed projection control device can correspond to the shown control device, and the claimed projection unit can correspond to the HUD or projection system/device shown).

As to claim 8, see the rejection to claim 1.

As to claim 9, see the rejection to claim 1. Further, Sugita discloses a non-transitory computer-readable medium containing a program that causes a computer, which operates as a vehicle projection control device, to execute the claimed steps (p. 2, sections 0029-0030).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sugita in view of Kunii and further in view of Thompson (U.S. Patent 9,651,390). 

As to claim 2, Kunii discloses wherein the virtual moving body video generation unit is configured to generate, based on the tunnel information referred to by the tunnel information reference unit, the virtual moving body video having at least one of luminance and color changed therein according to the type of the illumination device in the tunnel when the vehicle travels through the tunnel (p. 6, sections 0083-0086; mode switching is performed based on detection of the illumination light in the tunnel; the different lights and colors detected by the illuminance sensor and chromaticity sensor would read on detecting a “type” of illumination device in the tunnel; the projection of the virtual moving body/arrow is changed accordingly in brightness/luminance and color), 
and the projection control unit is configured to control the projection of the virtual moving body video, such that the virtual image of the virtual moving body video is visually recognized, the virtual moving body video having been generated by the virtual moving body video generation unit by changing at least one of the luminance and color according to the type of the illumination device in the tunnel (p. 6, sections 0083-0086; mode switching is performed based on detection of the illumination light in the tunnel; the different lights and colors detected by the illuminance sensor and chromaticity sensor would read on detecting a “type” of illumination device in the tunnel; the projection of the virtual moving body/arrow is changed accordingly in brightness/luminance and color). Motivation for the combination of references can be found in the rejection to claim 1.
Kunii discloses that the road environment being evaluated is a tunnel, as noted above. Kunii does not disclose, but Thompson does disclose an information reference unit configured to refer to an information database storing therein information including a type of an illumination device in the road environment, and that the change is based on the information referred to by the information reference unit (col. 4, lines 32-50; col. 12, line 61-col. 13, line 59; col. 14, lines 24-58; information about whether a road environment has overhead illumination devices or just ambient light is stored in a database; a change in vehicle lighting brightness is based on the database information). The motivation for this is to ensure optimal visibility (col. 8, lines 22-35). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Sugita and Kunii to refer to an information database storing therein information including a type of an illumination device in the road environment, and have brightness change be based on the information referred to by the information reference unit in order to ensure optimal visibility as taught by Thompson.

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sugita in view of Kunii and further in view of Park (U.S. Publication 2013/0117025).

As to claim 3, Sugita discloses wherein the identification information acquisition unit that uses front video data captured by a front camera that captures an image ahead of the vehicle (p. 2, section 0023-0026; a camera is used to determine objects in front of a vehicle). Sugita does not disclose, but Park does disclose wherein the identification information acquisition unit is a character recognition unit configured to recognize a character included, as an object to be captured (p. 4, sections 0050-0054; p. 6, sections 0066-0077; a user can acquire information about a tunnel from a car using a captured image of a sign object; the characters on the sign are read and recognized). The motivation for this is to convert text to speech and provide navigation guidance. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Sugita and Kunii to recognize a character included as an object to be captured in order to convert text to speech and provide navigation guidance as taught by Park.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sugita in view of Kunii and further in view of White (U.S. Publication 2019/0317600).

As to claim 4, Sugita does not disclose, but White does disclose wherein the virtual moving body video generation unit is configured to generate the virtual moving body video in a display mode in which the virtual moving body is able to be recognized as being in braking operation (fig. 2; p. 5, sections 0102-0104; p. 6, sections 0111-0114; a virtual vehicle is shown as illuminating brake lights and getting closer to the actual vehicle), when the vehicle is traveling in the tunnel and the braking operation is needed (p. 7, section 0126; the system can worked based on GPS, or, in a tunnel, can still work using dead reckoning), based on at least one of the identification information acquired by the identification information acquisition unit, the vehicle information acquired by the vehicle information acquisition unit, and navigation information acquired from a navigation system, the navigation information including information on a road traveled by the vehicle (p. 5, sections 0102-0104; p. 6, sections 0111-0114; the braking can be based on an upcoming turn which is navigation information acquired from the navigation system and including road traveled information), 
and the projection control unit is configured to control the projection of the virtual moving body video, such that the virtual image of the virtual moving body video in the display mode in which the virtual moving body is able to be recognized as being in braking operation, which is generated by the virtual moving body video generation unit, is visually recognized ahead of the vehicle (fig. 2; p. 5, sections 0102-0104; p. 6, sections 0111-0114; a virtual vehicle is shown as illuminating brake lights and getting closer to the actual vehicle), when the vehicle is traveling in the tunnel and the braking operation is needed (p. 7, section 0126; the system can worked based on GPS, or, in a tunnel, can still work using dead reckoning), based on at least one of the identification information acquired by the identification information acquisition unit, the vehicle information acquired by the vehicle information acquisition unit, and the navigation information acquired from the navigation system, the navigation information including the information on the road traveled by the vehicle (p. 5, sections 0102-0104; p. 6, sections 0111-0114; the braking can be based on an upcoming turn which is navigation information acquired from the navigation system and including road traveled information). The motivation for this is to allow a user to follow a displayed car as if it were a real car driving on a user’s intended route. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Sugita and Kunii to have a virtual moving body able to be recognized as being in braking operation ahead of the vehicle, when the vehicle is traveling in the tunnel and the braking operation is needed based on navigation information in order to allow a user to follow a displayed car as if it were a real car driving on a user’s intended route as taught by White.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/Primary Examiner, Art Unit 2612